Citation Nr: 1449942	
Decision Date: 11/10/14    Archive Date: 11/19/14

DOCKET NO.  09-12 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a groin disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran had active service from August 1966 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In June 2011 and December 2011, this matter was remanded by the Board for further evidentiary development and for due process reasons.  In April 2013, the Veteran testified at a Travel Board hearing, before the undersigned, at the RO.  In August 2013 the Board again remanded this matter to the Appeals Management Center (AMC) in Washington, D.C.  The Board concluded that there had not been substantial compliance with the remand directives set out in August 2013, and in May 2014 the Board issued a remand.  Stegall v. West, 11 Vet. App. 268 (1998).

In the May 2014 remand, the Board directed that if the Veteran underwent a VA examination in 2012, to obtain a copy of this, and if not to schedule him for an examination that was requested as part of the June 2011 remand, and for consideration of the records from Dr. W. Corsini in May 2001.  Review of the record shows that there was substantial compliance with the remand directives set out in May 2014.  See Stegall v. West, supra.


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran has a groin disorder that had an onset in service, or that is otherwise related to active service.


CONCLUSION OF LAW

A groin disability was not incurred in or aggravated by a period of active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2013).
REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim has been granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that any error in VCAA notice should be presumed prejudicial, and that VA bears the burden of proving that such an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 ( Fed. Cir. 2007).  However, the U.S. Supreme Court reversed that decision, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2).  The Supreme Court held that - except for cases in which VA failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim - the burden of proving harmful error rests with the party raising the issue, the Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process, and determinations on the issue of harmless error should be made on a case-by-case basis.   Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In this case, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in January 2007 that fully addressed the notice elements in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The Board also notes that in this letter, the Veteran was advised of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  Moreover, he has not demonstrated any error in VCAA notice, and the presumption of prejudicial error as to such notice does not arise in this case.  See Sanders v. Nicholson, supra.  Thus, the Board concludes that all required notice has been given to the Veteran.  

Additionally, in April 2013, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Acting Veterans Law Judge.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the April 2013 hearing, the undersigned identified the issue on appeal and information was also solicited regarding the circumstances of the Veteran's reported left groin injury in service, the nature of his current disability, and his history of post-service treatment, to include whether there were any outstanding records.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the undersigned Acting Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.  

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim.  The RO has obtained all identified and available service and post-service treatment records for the Veteran.  At the Travel Board hearing in May 2014, the Veteran had testified he underwent a VA examination and ultrasound at the Saginaw VA Medical Center in 2012.  In the September 2014 SSOC, the RO indicated that there were no records from the Saginaw VAMC that indicated an examination was scheduled in 2012, however, there was an ultrasound performed in December 2012 with respect to the Veteran's kidneys.  In light of this, the RO scheduled the Veteran for a VA examination with opinion that was conducted in July 2014, which included a review of the VBMS paperless folder and a history obtained from the Veteran.  Further, on the July 2014 VA examination, objective findings were reported, along with diagnoses and opinions, which were supported in the record.  The July 2014 VA examination report is adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims folder, and that neither he nor his representative has identified any other pertinent evidence which would need to be obtained for a fair disposition of this appeal.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

The Board concludes that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  Further, the United States Court of Appeals for Veterans Claims (Court) has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Factual Background

Service treatment records (STRs) show that in August 1968, the Veteran complained of pains in the groin area and the diagnosis was mild epididymitis on the left.  Medication was prescribed, and ten days later he was seen for follow-up. Mild improvement was noted, and he was to continue the medication.  In September 1968, he was seen for more follow-up, and there was a notation of indirect left inguinal hernia.  His separation examination in April 1969 was essentially negative for any groin related complaints or findings, and his genitourinary system was evaluated as clinically normal.  However, on an Application for Compensation or Pension at Separation from Service, completed by the Veteran in April 1969, on the day he separated from active service, the Veteran indicated he was filing a claim for "pains in groin area."  

Thereafter, by rating decision dated in May 1969, the RO denied service connection for a groin condition, based on a finding that the evidence of record at that time did not show a currently diagnosed groin condition.  

Private treatment records from the Huron Memorial Hospital emergency room, dated in May 2001, showed that the Veteran reported he was doing heavy lifting, of a 250 pound barrel into a truck, and got a sharp pain in the left groin/testicle, and that it felt like something pulled and he thought he might have developed a hernia.  The diagnosis was left testicular pain, rule out epididymitis versus inguinal hernia.  

In a letter dated in March 2009, Dr. Brickel indicated that the Veteran had a 40-year history of left orchalgia which seemed to be exercise related.  The Veteran had reported that while running from a mortar attack in Vietnam, he had severe left testis pain, and was told over the years he might have epididymitis, an inguinal hernia, or a varicocele.  Dr. Brickel reported, however, he had recently examined the Veteran and found none of this.  The Veteran also reported that when he does strenuous physical activity or lifting his left testicle will get sore for a while and then will go away.  Dr. Brickel further noted that examination of the Veteran had shown the testis and epididymis to be normal on that side.  Dr. Brickel opined that the Veteran had a typical history for exercise induced nerve root irritation, probably due to some back nerve root irritation related to his back. Dr. Brickel recommended that if the Veteran complained of severe testis pain related to heavy physical activity, he should avoid that for a week to 2 weeks and just try to let it settle down.  Dr. Brickel did not think any further evaluation or intervention was necessary as this seemed to have worked for him the last 40 years by limiting his pain.

On a VA examination in August 2009, an ultrasound of the scrotum revealed small bilateral hydroceles and small bilateral epididymal cysts.  The examiner opined that the Veteran's left groin pain was not caused by or a result of military service.  

On a VA DBQ (disability benefits questionnaire) examination in July 2014, the Veteran again reported a history of left groin pain in service while taking cover during a mortar attack.  On examination his left epididymis was tender to palpation, but he had no tenderness, bulging, or lump in the groin area, and no hernia.  An ultrasound of the scrotum revealed small bilateral hydroceles, small epididymal cysts, and no evidence of torsion or epididymo-orchitis.  The diagnoses included acute epididymitis, resolved, and bilateral hydroceles.  The examiner opined that the groin condition claimed was less likely than not incurred or caused by the claimed in-service injury, event or illness.  For rationale, the examiner listed the history of the case, including that Veteran was treated for epididymitis in 1968, which was noted to be improving with treatment; and that there was no more medical treatment for this condition.  The examiner also indicated that in September 1968 it is noted that Veteran had an indirect hernia, but that there were no verifying tests and the Veteran was not sent to a surgeon nor was other treatment rendered questioning if he really had a hernia.  The examiner indicated that the Veteran's discharge physical in 1969 was silent for a groin condition, epididymitis, or a hernia condition, and that the discharge examination was normal.  Further, the examiner noted that there was no medical evidence of ongoing treatment for a groin/hernia/epididymitis condition one year after discharge; that there was no medical evidence after service of an indirect hernia or epididymitis; that currently, the Veteran had no hernia nor epididymitis; and that a current ultrasound showed small hydroceles and also epididymal cysts often seen after vasectomy.  The examiner opined in conclusion that the Veteran's current groin condition was not related to the epididymitis he was treated for in service or to the indirect hernia thought to be felt on the examination in 1968.

III. Laws and Regulations

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  The theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In that regard, the Board notes that the issue on appeal herein, to include a groin disability, groin pain, hydrocele, and/or epididymitis are not listed as chronic under 38 C.F.R. § 3.309(a)

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  VA is not generally authorized to grant service connection for symptoms alone, such as pain, without an identified basis for the symptoms.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  The Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); see also Jandreau v. Nicholson, supra (lay persons not competent to diagnose cancer).  

Discussion

The Veteran essentially contends that while taking cover from a mortar attack in Vietnam, he developed pain to his left groin area.  He contends that after being injured, he went to the hospital and was given medication for an infection.  He contends that he has had groin pain since that time.  He claims he mentioned this on his discharge from service, but was "denied any claim."  He also contends in 1971 he underwent a physical for a job and was told by the doctor that he had herniated blood vessels in the left groin area, and that the best thing to wear was a jock strap or briefs for support, and that if that did not work surgery may be necessary.  The Veteran further claims that if he overexerts himself, the pain reappears. 

With regard to a current disability, the Board notes that the VA examinations in 2009 and 2014 rendered diagnosis of hydroceles of the bilateral testicles; thus he has a current disability. 

As noted above, STRs show that the Veteran was treated for left groin pain, diagnosed as mild epididymitis, in August 1968, and that in September 1968, there was a notation of indirect left inguinal hernia.  While his discharge examination was negative for any pertinent complaints or findings, the Board notes that the Veteran has reported he complained of groin pain at the time of discharge, and indeed, he completed an application for VA compensation, on the date of his of discharge, for pains in the groin area.  Thus, the Board acknowledges that the Veteran complained of groin pain on separation from service, and he is competent to report his symptoms and observations.  However, even though the Veteran did complain of groin pain at separation, there was still no groin disorder or disability noted on his discharge examination.  The Board also acknowledges the Veteran's report that he has had groin pain essentially since his groin injury in service.  However, the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b), as a basis for awarding service connection, does not apply as the Veteran's current groin condition, bilateral hydroceles, has not been recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, supra.

What is missing from the record is sufficiently competent evidence showing that the Veteran has a current groin disorder related to his active service.  38 C.F.R. § 3.303.  In that regard, on the VA examination in 2014, the examiner rendered a negative opinion, opining that the Veteran's groin condition was not related to active service.  The Board finds that the physician's opinion of May 2014, was based on a review of the record and is probative and persuasive on the issue of whether the Veteran has a current groin condition that may be related to service.  Further, the VA examiner provided a rationale and evidentiary support in the record for the opinion provided, and the Veteran has not submitted competent medical evidence to the contrary.  Although the Veteran did submit an opinion from a private urologist, Dr. Brickel, the Board notes that Dr. Brickel basically found that the Veteran had a 40-year history of left orchalgia which seemed to be exercise related, but also noted that examination of the Veteran revealed no epididymitis, an inguinal hernia, or a varicocele.  Thus, Dr. Brickel, although acknowledging the Veteran's ongoing left groin pain, did not find a current groin disability.

The Board recognizes the Veteran has asserted he has a groin disorder related to service and that he has had groin pain since the incident in service where he felt pain and pulling in his left groin while taking cover from a mortar attack.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  In this regard, the Veteran is competent to describe any symptoms he experienced, and the Board accepts as true his account that he had left groin pain in service and that he has had left groin pain since service.  However, the diagnosis and probable etiology of a groin disorder is not readily apparent from symptoms alone and would require analysis of clinical findings and diagnostic tests and the Veteran, as a lay person, is not competent to report that he has any such disorder related to service.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, supra; Buchanan v. Nicholson, supra; Kahana v. Shinseki, supra. 

The preponderance of the evidence is therefore against the claim of service connection for a groin disorder, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for a groin disability is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


